 


113 S2853 IS: Accelerating Action in Maternal and Child Health Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
113th CONGRESS2d Session 
S. 2853 
IN THE SENATE OF THE UNITED STATES 
 
September 18, 2014 
Mr. Coons (for himself, Mr. Graham, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To implement policies to end preventable maternal, newborn, and child deaths globally. 
 
 
1.Short title This Act may be cited as the Accelerating Action in Maternal and Child Health Act of 2014.
2.PurposeThe purpose of this Act is to provide tools for the United States Government to use to accelerate the reduction of preventable maternal, newborn, and child deaths in 24 United States Agency for International Development (USAID) focus countries by 2020, saving 15,000,000 children and 600,000 mothers.
3.FindingsCongress makes the following findings:
(1)Over the past 2 decades, child mortality has reduced by nearly 50 percent and maternal mortality has reduced by 40 percent, thanks in large part to United States Government action and intervention.
(2)In the last 3 years, 24 priority countries—of which 16 are in Africa—have achieved an 8 percent reduction in under-5 mortality, saving 500,000 lives.
(3)The report Acting on the Call: Ending Preventable Child and Maternal Deaths developed by USAID provides a critical foundation of evidence, knowledge, modeling, and policy development on ending maternal, newborn, and child deaths worldwide.
(4)To achieve Millennium Development Goal 4—to reduce child mortality by 2/3 between 1990 and 2015—on time, the global annual rate of reduction in under-5 mortality would need to rise to 15.6 percent from 2012 through 2015, much faster than the 3.9 percent achieved from 2005 through 2012.
(5)According to the World Health Organization (WHO), every year 6,600,000 children under the age of 5—primarily infants—die from preventable or treatable causes, and more than 800 women die every day from complications during pregnancy and childbirth.
(6)The vast majority of these deaths occur in the developing world and countries in Africa have the highest burden.
(7)The highest rates of child mortality are still in sub-Saharan Africa, with an under-5 mortality rate of 98 deaths per 1,000 live births—more than 15 times the average for developed regions.
(8)Investing in women and children reduces poverty, stimulates economic growth, and most importantly, saves lives.
(9)Health products, such as vaccines and treatments, have contributed significantly to recent successes in child and maternal survival globally. New approaches and technologies are critically needed to accelerate progress toward ending preventable maternal and child deaths.
(10)The WHO identifies the following leading causes of maternal, newborn, and child mortality:
(A)Leading causes of maternal mortality in low-income countries include post-partum bleeding, infection, and hypertension.
(B)Newborn deaths account for approximately 44 percent of deaths among children under age 5 and are predominantly caused by infections, premature birth, and asphyxia.
(C)Most deaths of children under the age of 5 are a result of preventable causes, such as respiratory infections (commonly from pneumonia), diarrhea, and malaria.
(D)Malnutrition is the underlying contributing factor in about 45 percent of all child deaths, making children more vulnerable to severe diseases.
4.Statement of policyIt is the policy of the United States, in partnership with host governments, international financial institutions, nongovernmental organizations, faith-based organizations, and the private sector, to establish a comprehensive, coordinated, integrated strategy to combat the leading causes of maternal, newborn, and child mortality globally by—
(1)building on progress and success to date;
(2)scaling up the most effective evidence-based interventions with a focus on country ownership;
(3)focusing on USAID’s 24 priority countries;
(4)streamlining existing resources and scaling up increased targeted resources;
(5)increasing transparency and accountability; and
(6)creating innovative new public-private financing mechanisms.
5.Strategy
(a)In generalThe President shall establish a strategy to accelerate action in each of the 24 priority countries set forth in section 7, building on the evidence outlined in USAID’s Acting on the Call: Ending Preventable Child and Maternal Deaths. The strategy will use the current modeling and data that outlines the most proven effective interventions. The strategy shall further strengthen the capability of the United States to be an effective leader in maternal, newborn, and child health, particularly in Africa, and will be a first step toward a broader, concerted effort to end maternal, newborn, and child deaths worldwide.
(b)ElementsThe strategy established under subsection (a) shall—
(1)include specific objectives, multisectoral approaches, and specific strategies to address the leading causes of death among mothers during pregnancy, childbirth, and post-delivery; newborns in their first 28 days; and children under the age of 5;
(2)clarify the responsibilities of the country, the implementing organization, and the United States in the achievement of such objectives;
(3)include regular benchmarks to measure, where appropriate, progress toward achieving such objectives;
(4)utilize data and modeling to implement the most effective interventions for saving 15,000,000 children and 600,000 mothers;
(5)illustrate the result of coordination among relevant executive branch agencies, foreign governments, and international organizations;
(6)provide projected levels of resources needed to achieve the stated objectives;
(7)expand public-private partnerships for research and innovation and for leveraging resources in new and innovative ways; and
(8)use open, fair, and competitive procedures wherever appropriate and possible in the administration, execution, and evaluation of the program.
(c)Targeted servicesThe strategy established under subsection (a) should focus on the following evidence-based categories of intervention:
(1)Safe motherhood and newborn survival, including—
(A)prenatal and postnatal care for mothers and newborns;
(B)quality care during labor and delivery, including in emergencies; and
(C)education on healthy timing and spacing of pregnancies.
(2)Healthy households and schools, including Water, Sanitation, and Hygiene (WASH).
(3)Nutrition, including—
(A)maternal and child nutrition during the first 1,000 days; and
(B)prevention of maternal malnutrition.
(4)Healthy childhood, including—
(A)vaccines for the leading causes of maternal, newborn, and child deaths;
(B)prevention and treatment for pneumonia and diarrhea;
(C)prevention of mother-to-child transmission of HIV (PMTCT);
(D)prevention and treatment of malaria; and
(E)capacity-building of health professionals.
6.Establishment of an innovative public-private financing mechanismThe United States Government shall establish a pilot program for innovative financing mechanisms for delivering maternal, newborn, and child health interventions in the 24 priority countries set forth in section 7 based on the specific recommendations outlined by the convening of high-level global experts at the 2014 United Nations General Assembly. The innovative financing framework will establish a method to mobilize capital for health utilizing tools, including loans and loan guarantees, volume guarantees, development impact bonds, or partner government taxes, levies, fees, and funds.
7.Priority countries
(a)In generalBased on the global target list developed by USAID, the priority countries for receiving maternal and child health programming under this Act are the following:
(1)Afghanistan.
(2)Bangladesh.
(3)The Democratic Republic of the Congo (DRC).
(4)Ethiopia.
(5)Ghana.
(6)Haiti.
(7)India.
(8)Indonesia.
(9)Kenya.
(10)Liberia.
(11)Madagascar.
(12)Malawi.
(13)Mali.
(14)Mozambique.
(15)Nepal.
(16)Nigeria.
(17)Pakistan.
(18)Rwanda.
(19)Senegal.
(20)South Sudan.
(21)Tanzania.
(22)Uganda.
(23)Yemen.
(24)Zambia.
(b)Eligibility criteriaThe United States Government should give preference to applying mechanisms under this Act to the countries listed under subsection (a) that have reached or made progress towards 2001 Abuja Declaration commitments involving pledges to increase government funding for health to at least 15 percent within the next 5 years. A candidate country should be also considered to be an eligible country by demonstrating a commitment to—
(1)peaceful and democratic governance;
(2)civil society engagement;
(3)economic freedom; and
(4)investments in the people of such country, particularly in maternal, newborn, and child health.
8.Progress reportBeginning 2 years after the date of the enactment of this Act, the President shall provide an annual progress report to Congress on activities under this Act, including—
(1)data on mechanisms implemented under this Act, including a description of how they are designed, managed, and monitored and evaluated;
(2)how many mechanisms are implemented and where; and
(3)the results of implementation of such mechanisms, and recommendations for improving these mechanisms to ensure future growth and success.
9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for each of fiscal years 2015 through 2019, to remain available until expended. 
 
